Case 1:18-cv-20101-JEM Document 109 Entered on FLSD Docket 08/26/2019 Page 1 of 1



                         UN ITED STA TES D ISTRICT C OU RT FO R TH E
                              SO U TH ERN D ISTRICT O F FLORID A
                                       M IA M ID IV ISION
                  C ase N um ber:I8-ZOIOI-C IV -M A R TINE Z-O TA ZO -R EY ES

  GOV ERN M EN T EM PLO YEES IN SU R AN CE
  CO .,etal.,
         Plaintiffs,

 VS.

  QUALITY DIAGNOSTIC HEALTH CARE,
 IN C .,etal.,
         D efendants.


       O R DER D EN YIN G M O TIO N FO R STAY O F PR O C EED IN G S AN D DISC O VE RY

          TH IS M A TTER is before the Courton Defendants'M otion for Stay ofProceedings and

  Discovery,LECFNo.464.TheCoul'
                              thasreviewedtheM otion,theresponseandreplyfiledthereto,
 the record in this action and is otherw ise fully advised in the prem ises. To the extentthe Court's

 OrderonDefendants'M otiontoDismiss,(ECFNo.581,doesnotmootDefendants'requestfora
 stay,the CourtDENIES Defendants'M otion.The Colorado River factorsdo notfavorastay of

 theseproceedings. See Colorado River WaterConservation Dist.v.United States,424 U .S.800

 (1976).
          Accordingly,aftercarefulconsideration,itishereby ORDERED AND ADJUDGED that

 Defendants'Motion forStayofProceedingsandDiscovery,(ECF No.461,isDENIED.
          DONEAND ORDERED inChambersatMiami,Florida,thispj dayofAugust,2019.
                                                                                           '
                                                                             ..

                                                                  l

                                                      JO SE    M AR   EZ
                                                      1.
                                                       1N1      STATES DISTRICT JUDGE

 Copiesprovided to:
 M agistrate Judge Otazo-Reyes
 A 11CounselofRecord
